EXHIBIT NEWS RELEASE For Release on October 30, 2009 Contact:Patrick J. Lawlor 7:00 AM (ET)(925) 328-4656 Vice President Finance/Chief Financial Officer Giga-tronics to Present at 2009 Wall Street Analyst Forum in New York City SAN RAMON , Calif.—October 30, 2009 —Giga-tronics Incorporated (NASDAQ: GIGA) announced in its second quarter conference call that it will be a presenter at the 20th Annual Wall Street Analyst Forum featuring Aerospace, Defense & Security companies, to be held on Thursday, November 19, 2009 at The University Club in New York City. Since 1988, The Wall Street Analyst Forum has been a sponsor of annual analyst conferences for NYSE/NASDAQ/AMEX corporations in New York, Boston and London.
